DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of species II, sub-species 2 of Fig. 6b in the reply filed on 07/01/22 is acknowledged.  
	Examiner Notes: The independent claim 1 requires that: the at least one pipe sleeve membrane element comprises a strengthening structure and/or a buffering structure.  These features do not include in the elected sub-species 2 of Fig. 6b. 
During a telephone conversation with attorney Charles Ho on 07/11/22 & 07/13/22, a re-election was made with traverse to prosecute the invention of Species II and sub-species 15 (Figs. 13b-c)
The traversal is on the ground(s) that the searching and examining inventions of Species I, II & II, can be conducted without serious burden.  This is not found persuasive because the structure of species I (Figs. 3-4) & II (Figs. 5-17a) are different. For example: Fig. 3 (of the species I) shows that 1 sleeve 3 in the device system; and a pointed end 4 is integrally formed with the multi-lumen pipeline structure 2 via a sub-joined structure 23.  Meanwhile, the Fig. 5 (of the species II) show that there are at least 6 sleeves being separated and located on the multi-lumen pipeline structure 2; wherein a pointed end 4 is attached to the multi-lumen pipeline structure 2 but does not include a sub-joint structure 23. It appears in the Fig. 5 showed that the pointed end 4 and the multi-lumen pipeline structure 2 being formed unitary in one unit. 
With respect to the sub-species 1-25 in species II (Figs. 5-17c).  They are clearly show that each of sleeve membrane structures in Figs. 6a-17c having different structures and require different search.
In addition, Examiner stated on page 3 of the Restriction/Election Requirement 05/02/22 that:
“Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.”
Applicant does not submit evidence or identify such evidence to show that these species and sub-species above are obvious variants nor clearly admit on the record.  Therefore, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
In claim 4, the claim 4 requires that each sleeve membrane structure has a membrane thickness, a middle segment and two side segments, the membrane thickness decreases progressively from the middle segment to the tow side segments.  These features have described in non-elected Figs. 6a-6c, 14a-c & 15a-c.  Therefore, claim 4 and claim 25 (claim 25 depends on claim 4) are withdrawn.
In claim 9, the claim 9 requires a main join structure which is used for fixing to a sub-joint structure of the multi-lumen pipe structure; wherein the main join structure and the sub-joint structure are corresponding to each other and are in the form of a latch, a buckle or a screw.  These features in the claim 9 have described in non-elected Figs. 3-4 & 18. Therefore, claim 9 is withdrawn.
Therefore, claims 1-2, 6, 8, 11-17, 23-24, 26-29 are currently being examined in this office action. 

Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation: the buffering structure is a recessed, protruding or folding structure disposed on the outer periphery of the pipe sleeve membrane element, of claim 14 is failing to comply with the written description requirement.
Based on the elected Fig. 13b-c show that the buffering structure 35 is protruding but do not show that the buffering structure 35 being recessed or folding structure as required in the claim 14. 
For examining purpose, Examiner interprets that the buffering structure is protruding disposed on the outer periphery of the pipe sleeve membrane element. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 8, 11-17, 23-24, 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “at least one pipe sleeve membrane element comprises a strengthening structure and/or a buffering structure” in claim 1 is vague.  The term “and/or” is vague.  It is unclear to Examiner that the follow limitation “a buffering structure” is required to include or not in the claimed invention.
For examining purpose, the claimed invention requires either a strengthening structure or buffering structure.  It does not need to require both of the strengthening structure and buffering structure in the claimed invention.  
In claims 23-24, 26-29, the limitation “a tumor imaging instrument, wherein the afterload-type therapeutic instrument releases the radiation therapeutic source to the tubular structure according to determination by the tumor imaging instrument” is vague. It is unclear to Examiner that what kind of determination (e.g. a location of the tubular structure; or the location of the afterload-type therapeutic instrument; or amount of releasing from the radiation therapeutic source) by the tumor imaging instrument? Can Applicant provide an example?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 12-13, 15, 23, 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lamoureux et al. (US 2017/0173362) in view of Aggerholm et al. (US 2015/0290007).
Regarding claim 1, Lamoureux discloses a catheter apparatus, in Figs. 1-10 comprising: 
an integrally formed multi-lumen pipeline structure 115, having a proximal end direction 130 and a distal end direction 140, wherein the multi-lumen pipeline structure 115 comprises a tubular structure 145 and multiple fluid flow pipe structures 126a-126e, in Figs. 3-4, the tubular structure 145 and the multiple fluid flow pipe structures 126a-126e are disposed along a first axial direction of the multi- lumen pipeline structure 115; 
at least one pipe sleeve membrane element 120a-120e wrapped around an outer periphery of the multi-lumen pipeline structure 115; 
a pointed end 140, which is jointed to the multi-lumen pipeline structure and is firmly fixed with the multi-lumen pipeline structure 115; and 
a quantity of the pipe sleeve membrane element is more than 1 (e.g. there are 5 of pipe sleeve membrane elements 120a-120e); a quantity of the fluid flow pipe structures is more than 3 (e.g. there are 5 of the fluid flow pipe structures 126a-126e.  
Lamoureux does not disclose that the at least one pipe sleeve membrane element comprises a strengthening structure and / or a buffering structure.
Aggerholm discloses a balloon catheter apparatus 10/100, in Figs. 3-6 & 9 comprising: an integrally formed a pipeline structure 16 (catheter shaft body); at least one pipe sleeve membrane element 20/100 (a balloon element 20 in Figs. 3-6, or a balloon element 100 in Fig. 9) comprises a strengthening structure 60/72&74/82&84 (in Figs. 3-6 & 9) and/or a buffering structure 32/104&106 (a protrusion/buffering structure 32, in Figs. 1-7, a protrusion/buffering structure 104/106 in Fig. 9).
Note: The elected Fig. 13b-c of the current invention show that the buffering structure 35 is as a protrusion/ridge structure.  Therefore, for examining purpose, Examiner interprets that the buffering structure is equivalent to a protrusion/ridge structure. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the pipe sleeve membrane element (the balloon element) device of Lamoureux with including a strengthening structure (i.e. framework, braid) and/or a buffering structure in the pipe sleeve membrane element, as taught by Aggerholm, in order to retain high levels of flexibility, and to hold a certain part in the medical device, para [0047-0048].
 Note: the limitation “wherein the at least one pipe sleeve membrane element comprises a strengthening structure and / or a buffering structure” is interpreted as: a) wherein the at least one pipe sleeve membrane element comprises a strengthening structure; or b) wherein the at least one pipe sleeve membrane element comprises a buffering structure; or c) wherein the at least one pipe sleeve membrane element comprises a strengthening structure and a buffering structure.  If the prior art meets one of the conditions a), or b) or c), then it reads the claimed invention.  In this case, Aggerholm (or Lamoureux in view of Aggerholm) discloses the pipe sleeve membrane element comprises a strengthening structure and a buffering structure.

    PNG
    media_image1.png
    413
    698
    media_image1.png
    Greyscale


Regarding claim 6, Lamoureux in view of Aggerholm discloses all the claimed subject matter as required. Lamoureux discloses that wherein the pointed end 140 is integrally formed with the multi-lumen pipeline structure, wherein the pointed end 140 is a cone or truncated cone structure jointed with the multi-lumen pipeline structure, see Figs 1-2 & 8.  
Regarding claim 12, Lamoureux in view of Aggerholm and further in view of Knorig discloses all the claimed subject matter as required.  Aggerholm (or Lamoureux in view of Aggerholm and further in view of Knorig) discloses the strengthening structure is at least one strip-shaped structure distributed on the sleeve membrane structures 120a-120e.
Regarding claim 13, Lamoureux in view of Aggerholm and further in view of Knorig discloses all the claimed subject matter as required.  Aggerholm (or Lamoureux in view of Aggerholm and further in view of Knorig) discloses the strengthening structure is a symmetrical, parallel, crisscross structure. 
Regarding claim 15, Lamoureux in view of Aggerholm and further in view of Knorig discloses all the claimed subject matter as required.  Lamoureux discloses that wherein the multiple fluid flow pipe structures 126a-126e are provided with a control element 127a-127e in the proximal end direction 130, see Figs. 1 & 3, and the control element 127a-127e is configured for independently inflating and deflating each sleeve membrane structure 120a-120e connected to the fluid flow pipe structure 126a-126e in the distal end direction, para [0030].  
Regarding claims 23, 26 & 28, Lamoureux discloses a brachytherapy system, comprising: an afterload-type therapeutic instrument (e.g. the applicator is connected to a commercially available “after-loader” machine, e.g., containing the radioactive sources) through source lumen 145, para [0038]); 
Lamoureux in view of Aggerholm discloses a catheter apparatus (as required in the claim1 above) connected to the afterload-type therapeutic instrument, para [0038];  
[PHYC-19016-USPT/01081360v1}4a radiation therapeutic source, released from the afterload-type therapeutic instrument to the tubular structure of the catheter apparatus;
a tumor imaging instrument (e.g., MRI, x-ray, fluoroscopy and/or ultrasound, para [0028]); wherein the afterload-type therapeutic instrument releases the radiation therapeutic source to the tubular structure according to determination by the tumor imaging instrument (e.g. to confirm the location of the tubular structure or the catheter device), wherein the tumor imaging instrument comprises one or more of X-ray imaging, fluoroscope, para [0028]; and the brachytherapy system is used for treatment of esophageal cancer or other intracavitary tumors, para [0025].  

Claims 2, 11, 14, 16-17, 24 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lamoureux et al. (US 2017/0173362) in view of Aggerholm et al. (US 2015/0290007) and further in view of Knorig (US 6,264,633).
Regarding claim 2, Lamoureux in view of Aggerholm discloses all the claimed subject matter as required.  Lamoureux discloses multiple outer ring elements122a-122e are radiopaque markers and also performing fastening the pipe sleeve membrane element also.  However, in case Applicant disagrees with Examiner that the markers 122a-122e do not used for fastening the pipe sleeve membrane.  The Lamoureux in view of Aggerholm device can be modified by Knorig as below.
Knoring discloses a catheter apparatus, Figs. 1-3 comprising: an integrally formed pipeline structure (catheter body); a pipe sleeve membrane element 31 (balloon element) wrapped around an outer periphery of the pipeline structure; wherein multiple outer ring elements 16 (or 42) are used for fastening the pipe sleeve membrane element; wherein the sleeve membrane 31 is cylindrical or waist drum shaped structure surrounding the pipeline structure. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify a device of Lamoureux in view of Aggerholm with providing an outer ring element disposed on each side at a waist of the pipe sleeve membrane (at waist of the balloon) as taught by Knoring, in order to provide a securely fixed of the pipe sleeve membrane on the catheter shaft (or on the pipe line structure).
Note: Knoring discloses the multiple outer ring elements 16/42 provided on each side of the pipe sleeve membrane (balloon element) for securing purpose.  Therefore, a person skilled in the art would recognize that the multiple outer rings (of Knoring) can be provided on each of the pipe sleeve membrane as considered for duplication parts.  In other words, Lamoureux in view of Aggerholm and further in view of Knoring discloses multiple outer ring elements 16/42 (as modified by Knoring) disposed on an outer periphery of the pipe sleeve membrane element 120a-120e, the multiple outer ring elements 16/42 are used for fastening the pipe sleeve membrane element with the multi-lumen pipeline structure to from multiple sleeve membrane structures, wherein each sleeve membrane structure 120a-120e is a cylindrical or waist drum shape structure surrounding the multi-lumen pipeline structure, a quantity of the sleeve membrane structures is more than 3 (in this case, the quantity of the sleeve membrane structures 120a-120e is 5).
Regarding claim 11, Lamoureux in view of Aggerholm and further in view of Knorig discloses all the claimed subject matter as required.  Aggerholm (or Lamoureux in view of Aggerholm and further in view of Knorig) discloses wherein the strengthening structure 21 is disposed on an inner side of the pipe sleeve membrane element 8.
As to the further limitation of claim 11, that “making each of the sleeve membrane structures (or the sleeve membrane structures to be inflated uniformly at a constant speed from an axis to a surrounding radially” is seen to be merely a functional limitation does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim, see MEPE 2114.  In this case, the braid 60 in Aggerholm is as strengthening structure and therefore making each of the sleeve membrane structures to be inflated uniformly at a constant speed from an axis to a surrounding radially.
Regarding claim 14, Lamoureux in view of Aggerholm and further in view of Knorig discloses all the claimed subject matter as required. Aggerholm (or Lamoureux in view of Aggerholm) the buffering structure is recessed (at 34 in Figs. 3-4, or at 74 in Fig. 5 or at 84 in Fig. 6, or at 102 in Fig. 9), protruding (32 in Figs. 3-4; or 72 in Fig. 5, or 82 in Fig. 6 or 104 in Fig. 9) disposed on the outer periphery of the pipe sleeve membrane element (balloon element). 
As to the further limitation of claim 14, that “making the sleeve membrane structures release pressure uniformly during beginning of inflation”, is seen to be merely a functional limitation does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim, see MEPE 2114.
Regarding claim 16, Lamoureux in view of Aggerholm and further in view of Knorig discloses all the claimed subject matter as required. Lamoureux discloses that wherein the multiple fluid flow pipe structures 126a-126e are provided with multiple control elements 127a-127e in the proximal end direction, and the multiple control elements 127a-127e are disposed individually and independently at the multiple fluid flow pipe structures in the proximal end direction; the control element 127a-127e is configured for independently inflating and deflating each sleeve membrane structure 120a-120e connected to the fluid flow pipe structure 126a-126b in a distal end position 105, para [0030], and Figs. 1-7.  
Regarding claim 17, Lamoureux in view of Aggerholm and further in view of Knorig discloses all the claimed subject matter as required.  Lamoureux discloses that wherein the multiple fluid flow pipe structures 126a-126e.  Lamoureux also states in para [0030] that each of the sleeve membrane structures or balloons 120a-120e are individually inflatable, a series of inflation lumens 126a-126e are provided.  Each inflation lumen 126a-126e is provided with a stopcock valve 127a-127e (equivalent to multiple control elements in the claimed invention) ... where the distal end (e.g. independent connecting structures in the claimed invention) of each of lumens 126a-126e opens into one of respective balloons 120a-120e.  Therefore, Lamoureux (or Lamoureux in view of Don Michael) discloses that each are provided with an independent connecting structure which are connected with different positions of the sleeve membrane structures respectively, transferring fluid from the fluid flow pipe structures to different positions of the sleeve membrane structures through respective independent connecting structures; wherein the independent connecting structure is a channel or an opening structure.  
Regarding claims 24, 27 & 29, Lamoureux in view of Aggerholm and further in view of Knorig discloses all the claimed subject matter as required in the claims 1-2 & 11. Lamoureux discloses a brachytherapy system, comprising: an afterload-type therapeutic instrument (e.g. the applicator is connected to a commercially available “after-loader” machine, e.g., containing the radioactive sources) through source lumen 145, para [0038]); 
Lamoureux (or Lamoureux in view of Aggerholm & Knorig) discloses a catheter apparatus (as required in the claims 1-2 & 11 above) connected to the afterload-type therapeutic instrument, para [0038];  
[PHYC-19016-USPT/01081360v1}4a radiation therapeutic source, released from the afterload-type therapeutic instrument to the tubular structure of the catheter apparatus;
a tumor imaging instrument (e.g., MRI, x-ray, fluoroscopy and/or ultrasound, para [0028]); wherein the afterload-type therapeutic instrument releases the radiation therapeutic source to the tubular structure according to determination by the tumor imaging instrument (e.g. to confirm the location of the tubular structure or the catheter device), wherein the tumor imaging instrument comprises one or more of X-ray imaging, fluoroscope, para [0028]; and the brachytherapy system is used for treatment of esophageal cancer or other intracavitary tumors, para [0025].  

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lamoureux et al. (US 2017/0173362) in view of Aggerholm et al. (US 2015/0290007) and further in view of Amplatz et al. (US 5,833,682).
Lamoureux in view of Aggerholm discloses all the claimed subject matter as required. Lamoureux discloses that the pointed end 140 is a closed structure.  Lamoureux (or Lamoureux in view of Aggerholm) does not disclose that the pointed end further comprises a material which can absorb radiation.  
Amplatz discloses catheter device system comprises: a pointed end 68 is a closed structure; wherein the pointed end 68 further comprises a radiopaque material, i.e., tungsten, col. 4, lines 66-67, which can absorb radiation.  It is well-known in the art that the radiopaque material, i.e. tungsten can absorb radiation so that to be located the distal end of the catheter. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Lamoureux in view of Aggerholm with providing a pointed end formed of a radiopaque material, i.e. tungsten, being absorbed radiation, as taught by Amplatz, in order to locate a distal end point of the catheter during a procedure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783